Hill, J.
(dissenting). I have no criticism to offer concerning the authorities relied upon to sustain a reversal in this case, but I cannot agree with the deductions purported to be gathered from the testimony. As I read it, it fails to disclose that the hose had to be in perfect horizontal position in order to become disconnected, or that all of it had to be anywhere near a horizontal position in Order for the coupling to become disconnected, but to the contrary that it would sometimes become disconnected when that portion which held the ends of the coupling reached a somewhat horizontal position.
The record discloses that when the witness Lewis was on the stand this coupling was before the jury and was, in their presence, coupled three times by the witness and E. G. Has-kins, and by them pulled straight or taut when it came apart each time. The witness Ecklund, a machinist of experience who had worked in these shops 6 years, testified that there were three of these connections with hose all constructed on the same line connection that was used as the one where Thompson’s planer was; that there is a short one hanging *9on the cylinder, then wherever you are at you connect; that one of these had become disconnected two or three times in the year preceding; that for this reason he tied the hose together when he used it; that he did this to be on the safe side; that he would not take any chances of the hose flying around him when it did break apart. In commenting as to how far you can move the hoist while the hose is connected, how many feet each way, he said:
“Oh, about 10 feet; if you move it further than 10 feet it is liable to become disconnected; don’t know why it comes apart.”
Also:
“I said just now that if the hoist were moved too far it would become disconnected. And when I said that I thought it could move about 10 feet, I guessed at that; in other words, the fact is that if the hoist is moved so as to stretch the hose out too far, then when it goes too far for the length of the hose it will separate, and that is what I meant.”
The witness Wilson, a machinist who had worked in these shops a number of years and was there at the time the plaintiff was hurt, said:
“As to the effect, if any, it would have upon the hose if the hoist is moved in either one direction or the other, taut, it would not have any material effect, unless it was pulled too far, then it would have a tendency to let go; that is, coming apart. If the hoist is moved in either direction, one way or the other, too far, it would have a tendency to disconnect it; that is, far enough to straighten the hose. If it came far enough it would straighten the hose, and I think it would disconnect it; I think so.”
Mr. Holman, a machinist for 30 years, who worked in these shops, testified:
“As to whether that hose would be uncoupled as I found it that morning if it was properly handled and properly manipulated I don’t know. Something unusual had to happen, or else it had to be handled in a careless and reckless way to come apart, in my judgment.”
Also:
“This hose, in my judgment, that is here in question, and *10that came apart that morning, would not have come apart if it had been properly handled and manipulated. That is my idea of it.”
The plaintiff testified that when they shoved the hoist the air pipe pulled apart; also, “It is liable to pull apart if you push it too far.” In my opinion this testimony and the demonstration before the jury (where the coupling appears to have come apart in the manner the plaintiff contended it would and did at the time of the accident) presents evidence sufficient to go to the jury upon the question of the alleged negligence in the handling of the hoist. The plaintiff was not required-to prove this fact by direct testimony. Negligence may be proved by showing circumstances from which it may fairly and logically be inferred. Hotchkiss Mt. M. & R. Co. v. Bruner, 42 Colo. 305, 94 Pac. 331.
The rulings of this court have been uniform that where the evidence is such that different minds may honestly draw different conclusions, it is a question for the jury. Catlett v. C. & S. R. Co., 56 Colo. 463, 139 Pac. 14; Nichols v. C. B. & Q. R. R. Co., 44 Colo. 501, 98 Pac. 808; Williams v. Sleepy Hollow M. Co., 37 Colo. 62, 86 Pac. 337, 7 L. R. A. (N. S.) 1170, 11 Ann. Cas. 111.
As I view it under the authorities last cited, the question of the negligence of the defendant in the manner complained of was properly submitted to the jury.